EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mani Adeli (Registration Number 39,585) on 25 April 2022.
The application has been amended as follows: this listing of claims will replace all prior versions, and listings, of claims in the application. Other claims remain same as previous version.
31. (Currently Amended) A non-transitory machine readable medium storing a computer program which when executed by at least one processing unit implements a managed forwarding element (MFE) executing on a host computer along with a machine, the MFE-implemented program comprising sets of instructions for:
performing, based on header values of the received packet, a packet classification operation that identifies a service operation identifier that specifies a middlebox service operation that has to be performed on the received packet;
sending the packet, with the service operation identifier, to the machine executing on the host computer to perform the middlebox service operation on the packet; and
storing the service operation identifier in a cache entry for processing subsequent packets of the received packet’s flow without the packet classification operation.
34. (Currently Amended) The non-transitory machine readable medium of claim 31, wherein the machine uses the service operation identifier to process the received packet without performing its own classification operation.
35. (Currently Amended) The non-transitory machine readable medium of claim 31, wherein the middlebox service operation comprises a payload transformation operation on the packet, and the packet classification operation identifies a next destination for the received packet.
36. (Currently Amended) The non-transitory machine readable medium of claim 31, wherein the packet classification operation comprises at least one of layer 2 (“L2”) and layer 3 (“L3”) forwarding operation, and the machine performs at least one of layer 4 (“L4’”), layer 5 (“L5”), layer 6 (“L6”), and layer 7 (“L7”) operations.
38. (Currently Amended) The non-transitory machine readable medium of claim 31, wherein
the MFE operates within virtualization software of the host computer,
the packet classification operations are performed in a user space of the virtualization software and the cache entry is stored in a kernel space of the virtualization software;
subsequent packets of the flow are processed in the kernel space.
39. (Currently Amended) The non-transitory machine readable medium of claim 31, wherein the MFE further comprises a set of instructions for creating an object to represent the received packet for the MFE, wherein the service operation identifier is stored as an attribute of the packet object and the set of instructions for sending the packet to the machine comprises a set of instructions for calling a network service module with the packet object as a parameter.

40. (Currently Amended) The non-transitory machine readable medium of claim 31, wherein the MFE further comprises a set of instructions for assigning a connection identifier to the received packet that identifies the packet as part of a particular transport layer connection, wherein
the packet is sent to the machine with the connection identifier,
the stored cache entry further specifies the connection identifier so that subsequent packets of the particular transport layer connection are sent to the machine with the connection identifier,
the machine performs stateful operations and uses the assigned connection identifier to apply state stored for the particular transport layer connection to the subsequent packets.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments filed on 28 February 2022 have been fully considered and they are persuasive. The combination of elements recited in the claims as amended is not taught or suggested by the prior art either alone or in combination. An updated search has been performed and no prior art has been found that teaches the combination of elements present in the claims. Thus, the claims are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/Primary Examiner, Art Unit 2466